Citation Nr: 1531615	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  14-06 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Army from June 1986 to July 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned a 30 percent evaluation effective October 15, 2010.     

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) and the records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the Veteran's claim for an initial evaluation in excess of 30 percent for PTSD, VA treatment records note that in August 2014, the Veteran stated that he did not know why he was at individual mental health therapy that day and was not interested in therapy through the VA clinic because he was seeing a private therapist.  While the record contains some private treatment records from a Dr. H.J., they are only dated to July 2011.  On remand, the Veteran should be contacted and asked to complete the proper release forms, and then the complete and updated treatment records from the Veteran's current private therapist should be obtained, as well as from any other private facilities where he has received treatment.

In addition to private treatment records, all updated VA treatment records, from August 2014 to present should also be obtained and associate with the claims file. 

Also, the Board notes that the Veteran was most recently afforded a VA examination in December 2011.  The examiner found that the symptoms which applied to the Veteran's PTSD were disturbance of motivation and mood, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  In a July 2015 Appellant's Brief, the Veteran's representative indicated that the Veteran also suffered from additional symptoms including difficulty understanding commands, including in regards to preventing injury to himself and others, and impairment of his short term memory.  While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted; given the fact that the Veteran's examination was conducted over three years ago, and in light of the Veteran's representative's statements regarding a of worsening of the Veteran's condition, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's PTSD.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of complete records from the Veteran's current private therapist treating him for PTSD, as well as from any other private facilities that the Veteran identifies that he has received treatment from.  After obtaining the completed VA Form 21-4142, VA should attempt to obtain these records not already associated with the claims file.

2.  Obtain updated VA treatment records from the Durham VA Medical Center and Raleigh CBOC, and all other associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of August 2014 to the present.

3.  Schedule the Veteran for a VA PTSD examination to determine the current severity and extent of his service-connected PTSD.  The examiner must review the claims folder in conjunction with the examination.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  All required testing (including a mental status examination) must be performed.  The examiner should cite to the medical and competent lay evidence of record and a detailed rationale is required for any opinions provided.

4.  After undertaking any other development deemed appropriate, the RO should then readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




